UNITED STATES OF AMERICA
                        MERIT SYSTEMS PROTECTION BOARD


     GERAD B. CHANDLER,                              DOCKET NUMBER
                  Appellant,                         SF-0752-13-0344-I-1

                  v.

     DEPARTMENT OF VETERANS                          DATE: January 9, 2015
       AFFAIRS,
                 Agency.



             THIS FINAL ORDER IS NONPRECEDENTIAL *

           Gerad B. Chandler, Long Beach, California, pro se.

           Cheri Hornberger, Esquire, Los Angeles, California, for the agency.


                                           BEFORE

                            Susan Tsui Grundmann, Chairman
                            Anne M. Wagner, Vice Chairman
                               Mark A. Robbins, Member
                 Vice Chairman Wagner issues separate dissenting opinion.

                                       FINAL ORDER

¶1         The appellant has filed a petition for review of the February 11, 2014
     initial decision that dismissed his appeal for lack of jurisdiction. For the reasons




     *
        A nonprecedential order is one that the Board has determined does not add
     significantly to the body of MSPB case law. Parties may cite nonprecedential orders,
     but such orders have no precedential value; the Board and administrative judges are not
     required to follow or distinguish them in any future decisions. In contrast, a
     precedential decision issued as an Opinion and Order has been identified by the Board
     as significantly contributing to the Board’s case law. See 5 C.F.R. § 1201.117(c).
                                                                                       2

     set forth below, the appellant’s petition for review is DISMISSED as untimely
     filed without good cause shown. 5 C.F.R. § 1201.114(e), (g).

                         DISCUSSION OF ARGUMENTS ON REVIEW
¶2         The appellant filed his petition for review electronically on April 23, 2014,
     6 days after the deadline of April 17, 2014. See Petition for Review (PFR) File,
     Tabs 3, 6. To establish good cause for an untimely filing, a party must show that
     he   exercised   due   diligence   or   ordinary prudence   under   the   particular
     circumstances of the case. Alonzo v. Department of the Air Force, 4 M.S.P.R.
     180, 184 (1980). To determine whether an appellant has shown good cause, the
     Board will consider the length of the delay, the reasonableness of his excuse and
     his showing of due diligence, whether he is proceeding pro se, and whether he has
     presented evidence of the existence of circumstances beyond his control that
     affected his ability to comply with the time limits or of unavoidable casualty or
     misfortune which similarly shows a causal relationship to his inability to timely
     file his petition. Moorman v. Department of the Army, 68 M.S.P.R. 60, 62-63
     (1995), aff’d, 79 F.3d 1167 (Fed. Cir. 1996) (Table).
¶3         In response to question #2 of the online interview, which directed the
     appellant to show good cause for his untimely filing, the appellant explained that,
     on April 15, 2014, a plumbing malfunction caused his apartment to be flooded
     with raw sewage. PFR File, Tab 6 at 3-4; see PFR File, Tab 4 at 8-9. He stated
     that he stayed in his car on the night of the incident and that he has since been
     staying at hotels. PFR File, Tab 6 at 4. He indicated that he did not know when
     he would be able to return to his home, and that he was “understandably
     distressed in the interim.” Id.
¶4         We do not find this explanation sufficient to establish good cause for the
     filing delay.    We note that, in Del Marcelle v. Department of the Treasury,
     59 M.S.P.R. 251 (1993), the Board excused a 1-day delay where, on the day of
     the filing deadline for the agency’s response to a petition for review, the agency
                                                                                          3

     was forced to evacuate its office in Chicago because a tunnel beneath the city
     gave way and flooded the city with water from the Chicago River, resulting in a
     loss of electrical power to the agency’s office.    Id. at 253 n.1.       In this case,
     however, the flooding incident took place 2 days prior to the filing deadline, and
     the appellant has not explained why he was unable to file his petition or an
     extension request from another location during the remaining time. Cf. Cox v.
     U.S. Postal Service, 53 M.S.P.R. 217, 219 (1992) (the appellant’s incarceration
     was not sufficient to excuse an untimely petition for review when the appellant
     had notice of the initial decision and could have filed the petition for review
     himself from jail). Furthermore, the appellant’s distress over the damage to his
     home, while understandable, does not itself establish good cause for the filing
     delay. Cunningham v. Department of Transportation, 35 M.S.P.R. 674, 677-78
     (1987) (in the absence of corroborating evidence, an appellant’s allegation that he
     was emotionally upset is insufficient to establish good cause for an untimely
     filing).
¶5          We have also considered whether the arguments offered in support of the
     appellant’s earlier requests for extensions of the filing deadline are sufficient to
     establish good cause for the untimely filing of his petition. We that find they are
     not.
¶6          First, the appellant asserts that his petition for review would likely be
     granted on the merits. PFR File, Tab 1 at 4. In particular, he contends that the
     initial decision was based on flawed information and that the administrative judge
     improperly    excluded   evidence   and   denied   his   requests   for     reasonable
     accommodation. PFR File, Tab 4 at 4-8. However, an appellant’s arguments on
     the merits of an appeal do not establish good cause for the untimely filing of a
     petition for review. Brame v. Department of Veterans Affairs, 98 M.S.P.R. 224,
     ¶ 5 (2005).
¶7          The appellant also has asserted that his ability to communicate with the
     Board is impaired by his mental and physical disabilities, specifically,
                                                                                          4

     posttraumatic stress disorder (PTSD), traumatic brain injury, and attention deficit
     disorder. PFR File, Tabs 1, 4. He explains:
             [I]t historically takes me longer to do things, than it might take
             others. I’m s l o w, but not stupid/unintelligent. One of the main
             problems my being slow has caused, is my inability to
             focus/concentrate in general—but especially when my ability to
             concentrate is compromised, during periods of panic/anxiety attacks,
             flashbacks, emotional paralysis, etc. I call these periods ‘episodes’
             and/or my being ‘symptomatic.’ The episodes can range in length
             from a few seconds to 90+ days, during which time, their scope can
             range from a mild angst and/or flash of hyper vigilance—to full-out
             withdrawal from most everything but the minimal activities of daily
             living (ADL’s). There are things I can do to lessen the chances I’ll
             become symptomatic, but the very nature of my disabilities, is their
             unpredictability and how they exacerbate each other; and the very
             nature of matters comprising this appeal and those like/related, for
             consolidation—is their acting as triggers, particularly for PTSD,
             which can be debilitating.
     PFR File, Tab 4 at 9-10.
¶8           To establish that an untimely filing was the result of an illness, the party
     must:    (1) identify the time period during which he suffered from the illness;
     (2) submit medical evidence showing that he suffered from the alleged illness
     during that time period; and (3) explain how the illness prevented him from
     timely filing his appeal or a request for an extension of time. Lacy v. Department
     of the Navy, 78 M.S.P.R. 434, 437 (1998).           The record below includes a
     December 16, 2010 certification from the appellant’s treating physician, Priti
     Saghal, M.D., who indicated that the appellant had been diagnosed with PTSD,
     major depressive disorder, and attention deficit hyperactivity disorder.        Initial
     Appeal File (IAF), Tab 10, Subtab 4r. However, the appellant has not submitted
     any medical evidence describing his condition during the filing period or
     explained why such evidence was unavailable.          Nor has he alleged that he
     actually suffered an “episode” during the filing period that rendered him unable
     to timely file a petition for review or request for an extension. We further note
     that the appellant has succeeded in filing numerous pleadings with the Board, the
                                                                                        5

      Equal    Employment      Opportunity   Commission,    and   U.S.   District   Court,
      notwithstanding his medical impairments and pro se status. See IAF, Tab 10,
      Subtab 4a.
¶9            The appellant has also asserted in vague terms that his resources have been
      focused on pursuing his claims in U.S. District Court.       PFR File, Tabs 1, 4.
      However, an appellant’s preoccupation with other legal matters does not
      constitute good cause for the untimely filing of a petition for review, absent a
      showing of how his handling of those matters rendered him unable to make a
      timely filing with the Board. Leeman v. U.S. Postal Service, 54 M.S.P.R. 476,
      479 (1992).
¶10           In sum, we find that the appellant has not shown good cause for the
      untimely filing of his petition for review. See Belcher v. U.S. Postal Service,
      101 M.S.P.R. 58, ¶ 7 (2006) (the appellant failed to show due diligence, even
      though he was proceeding pro se and the filing delay of 6 days was not
      particularly lengthy).    Accordingly, we dismiss the petition for review as
      untimely filed. This is the final decision of the Merit Systems Protection Board
      regarding the timeliness of the petition for review. The initial decision remains
      the final decision of the Board regarding our lack of jurisdiction over the
      appellant’s alleged involuntary retirement.

                          NOTICE TO THE APPELLANT REGARDING
                           YOUR FURTHER REVIEW RIGHTS
              You have the right to request review of this final decision by the
      United States Court of Appeals for the Federal Circuit. You must submit your
      request to the court at the following address:
                                 United States Court of Appeals
                                     for the Federal Circuit
                                   717 Madison Place, N.W.
                                    Washington, DC 20439
                                                                                  6

The court must receive your request for review no later than 60 calendar days
after the date of this order. See 5 U.S.C. § 7703(b)(1)(A) (as rev. eff. Dec. 27,
2012). If you choose to file, be very careful to file on time. The court has held
that normally it does not have the authority to waive this statutory deadline and
that filings that do not comply with the deadline must be dismissed. See Pinat v.
Office of Personnel Management, 931 F.2d 1544 (Fed. Cir. 1991).
      If you need further information about your right to appeal this decision to
court, you should refer to the federal law that gives you this right. It is found in
Title 5 of the United States Code, section 7703 (5 U.S.C. § 7703) (as rev. eff.
Dec. 27, 2012).     You may read this law as well as other sections of the
United States Code, at our website, http://www.mspb.gov/appeals/uscode.htm.
Additional information is available at the court's website, www.cafc.uscourts.gov.
Of particular relevance is the court's "Guide for Pro Se Petitioners and
Appellants," which is contained within the court's Rules of Practice, and Forms 5,
6, and 11.
      If you are interested in securing pro bono representation for your court
appeal, you may visit our website at http://www.mspb.gov/probono for a list of
attorneys who have expressed interest in providing pro bono representation for
Merit Systems Protection Board appellants before the court. The Merit Systems
Protection Board neither endorses the services provided by any attorney nor
warrants that any attorney will accept representation in a given case.




FOR THE BOARD:                            ______________________________
                                          William D. Spencer
                                          Clerk of the Board
Washington, D.C.
                       DISSENTING OPINION OF ANNE M. WAGNER

                                                in

                   Gerad B. Chandler v. Department of Veterans Affairs
                              MSPB Docket No. SF-0752-13-0344-I-1

¶1         The appellant retired on disability effective December 22, 2011, and
     thereafter filed a Board appeal in which he alleged that he was constructively
     discharged.   Initial Appeal File (IAF), Tab 1; IAF, Tab 10, Subtab 4b; see
     Chandler v. Department of Veterans Affairs, MSPB Docket No. SF-0752-12-
     0392-I-1, Initial Decision (Apr. 20, 2012). The administrative judge concluded
     that the appellant had failed to make a nonfrivolous allegation that his disability
     retirement was involuntary and dismissed the appeal without a hearing. IAF, Tab
     29, Initial Decision (ID). He advised the appellant that the initial decision would
     become final on March 18, 2014, unless a petition for review was filed by that
     date. ID at 15.
¶2        The appellant timely requested a 30-day extension of the deadline for filing
     a petition for review and explained, inter alia, that he was a pro se litigant and
     suffered from traumatic brain injury (TBI), post traumatic stress disorder (PTSD),
     and attention deficit disorder (ADD), which “impair my ability to communicate
     with the MSPB/Board, and other tribunals.” Petition for Review (PFR) File, Tab
     1 at 4. The Clerk’s Office granted the appellant’s request and extended the filing
     deadline to April 17, 2014. PFR File, Tab 3.
¶3        On April 18, 2014, the day after the filing deadline, the appellant filed a
     request for a 45-day extension. PFR File, Tab 4. In addition to the reasons set
     forth in his original extension request, the appellant explained that, on April 15,
     2014, there was a plumbing malfunction that resulted in his apartment being
     flooded with raw sewage and that, since then, “most of my time has been devoted
     to trying to keep a roof over my head.” Id. at 9. The appellant also provided the
                                                                                     2

     following explanation of how his PTSD, TBI, and ADD impaired his ability to
     communicate with the Board:
           [I]t historically takes me longer to do things, than it might take
           others. I’m s l o w, but not stupid/unintelligent. One of the main
           problems my being slow has caused, is my inability to
           focus/concentrate in general--but especially when my ability to
           concentrate is compromised, during periods of panic/anxiety attacks,
           flashbacks, emotional paralysis, etc. I call these periods ‘episodes’
           and/or my being ‘symptomatic.’ The episodes can range in length
           from a few seconds to 90+ days, during which time, their scope can
           range from a mild angst and/or flash of hyper vigilance—to full-out
           withdrawal from most everything but the minimal activities of daily
           living (ADL’s). There are things I can do to lessen the chances I’ll
           become symptomatic, but the very nature of my disabilities, is their
           unpredictability and how they exacerbate each other; and the very
           nature of matters comprising this appeal and those like/related, for
           consolidation—is their acting as triggers, particularly for PTSD,
           which can be debilitating.
     Id. at 9-10.   The Clerk’s Office issued an April 21, 2014 order denying the
     appellant’s second extension request and explaining that, under 5 C.F.R.
     § 1201.114(f), a request for an extension must be filed prior to the due date for
     the filing of a petition for review. PFR File, Tab 5.
¶4        The appellant filed his petition for review electronically on April 23, 2014,
     6 days after the April 17, 2014 filing deadline. PFR File, Tab 6. The Clerk’s
     Office issued a standard acknowledgment order, and the agency filed a response.
     PFR File, Tabs 7-8. On September 23, 2014, the appellant filed an additional
     pleading, which the Clerk’s Office rejected. PFR File, Tab 9.
¶5        The majority finds the appellant has not shown good cause for the untimely
     filing of his petition for review. Majority Opinion, ¶ 10. I disagree. I believe
     that the appellant has demonstrated good cause for the delay and that the Board
     should therefore consider the petition for review on the merits.
¶6        As the majority recognizes, to establish good cause for an untimely filing, a
     party must show that he exercised due diligence or ordinary prudence under the
     particular circumstances of the case.      Majority Opinion, ¶ 2; see Alonzo v.
                                                                                       3

     Department of the Air Force, 4 M.S.P.R. 180, 184 (1980). To determine whether
     an appellant has shown good cause, the Board will consider the length of the
     delay, the reasonableness of his excuse and his showing of due diligence, whether
     he is proceeding pro se, and whether he has presented evidence of the existence
     of circumstances beyond his control that affected his ability to comply with the
     time limits or of unavoidable casualty or misfortune which similarly shows a
     causal relationship to his inability to timely file his petition.      Moorman v.
     Department of the Army, 68 M.S.P.R. 60, 62-63 (1995), aff’d, 79 F.3d 1167 (Fed.
     Cir. 1996) (Table).
¶7         Here, the 6-day delay, while not insignificant, is also not excessive. See
     Belcher v. U.S. Postal Service, 101 M.S.P.R. 58, ¶ 7 (2006) (filing delay of 6
     days was not particularly lengthy). Further, it is worth noting that the appellant
     filed a request for an extension only 1 day after the filing deadline had passed and
     that he filed his substantive petition for review only 2 days after the Clerk’s
     office denied that request. PFR File, Tabs 4, 6. Thus, the appellant demonstrated
     a level of diligence during this period.
¶8         The appellant’s pro se status also counsels in favor of waiving the petition
     for review deadline. Further, I believe that the appellant’s statements concerning
     the sewage backup that rendered his apartment uninhabitable constitute evidence
     of circumstances beyond his control or unavoidable casualty or misfortune which
     bear a causal relationship to his inability to timely file his petition.        See
     Moorman, 68 M.S.P.R. at 62-63.
¶9         As the majority notes, the record below includes a December 16, 2010
     certification from the appellant’s treating physician which corroborates his claims
     that he had been diagnosed with PTSD, major depressive disorder, and attention
     deficit hyperactivity disorder. Majority Opinion, ¶ 8; IAF, Tab 10, Subtab 4r. It
     is true, as the majority also notes, that the appellant has not submitted any
     medical evidence describing his condition during the filing period.        Majority
     Opinion, ¶ 8. I believe, however, that it would be unrealistic, considering the
                                                                                    4

      circumstances at the appellant’s apartment, to require him to obtain additional
      medical documentation describing his condition during the filing period.
¶10         As our reviewing court has recognized, even where no single circumstance,
      standing alone, is sufficient to justify waiving the appeal deadline, such
      circumstances considered in toto may justify doing so. Ladrido v. Merit Systems
      Protection Board, 248 F. App’x 184, 187 (Fed. Cir. 2007).           This is true
      particularly where, as here, no prejudice to the agency from the delay was shown
      or even alleged.   Id.   Accordingly, I respectfully dissent from the majority’s
      decision to dismiss the petition for review as untimely filed without good cause
      shown.



      ______________________________
      Anne M. Wagner
      Vice Chairman